The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2015

                                      No. 04-14-00916-CR

                                      Eberto A. MENDEZ,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR2760
                         Honorable Mary D. Roman, Judge Presiding

                                         ORDER
       On May 3, 2010, the trial court signed an Order of Deferred Adjudication, suspended
appellant’s sentence and placed him on community supervision. On November 5, 2014, the trial
court entered a Judgment Adjudicating Guilt and revoking appellant’s community supervision.
Appellant seeks to appeal this judgment. This judgment states “no plea bargain agreement.” In
accordance with Texas Rule of Appellate Procedure 25.2(d), the trial court signed a Certification
of Defendant’s Right of Appeal. See TEX. R. APP. P. 25.2(d). The certification states that the
underlying case “is a plea-bargain case, and the defendant has NO right of appeal” and “the
defendant has waived the right of appeal.”

        A defendant has a limited right to appeal the revocation of his conviction. See Sanchez v.
State, 109 S.W.3d 760, 761 (Tex. App.—San Antonio 2003, no pet.). Therefore, it appears the
trial court’s certification that this “is a plea-bargain case, and the defendant has NO right of
appeal” may be defective. See id; see also TEX. R. APP. P. 37.1.

        The trial court’s certification also states “the defendant has waived the right of appeal.”
The clerk’s record contains no such waiver. A reporter’s record from the revocation hearing, if
any, has not been filed. Accordingly, if defendant waived his right of appeal the revocation, the
trial court is directed to file a supplemental clerk’s record or reporter’s record evidencing the
waiver.

         In the interest of justice, we abate this appeal until January 30, 2015 to allow the trial
court to determine whether it should amend its Certification of Defendant’s Right of Appeal and
to file any supplemental record.
      The trial court is hereby ORDERD to file any supplemental record and, if necessary, an
amended Certification of Defendant’s right of Appeal no later than February 13, 2015.




                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court